Title: To John Adams from C. W. F. Dumas, 28 January 1783
From: Dumas, C. W. F.
To: Adams, John


Mr.
Lahaie 28e. Janv. 1783

Vous aurez reçu aujourd’hui, par un Courier de Mr. l’Amb. de fce. parti Samedi 24e après dîner ma Lettre du 24e., qui est de la derniere importance pour ceux de la part de qui je l’ai écrite, & sur laquelle ils languissent de recevoir votre réponse, parce que l’effet qu’ils s’en promettent est seul capable, à leurs yeux, de réparer l’énorme & impardonnable faute (c’est l’expression adoucie de leur sentiment) que l’on a faite en les abandonnant, sacrifiant, trompant & jouant. (Voilà com̃e ils parlent à Mr. l’Ambr. même, qui voudroit qu’ils entamassent cette même négociation en 1ere. instance avec le Minere. de fce., & en promet en ce cas la réussite desirée; ce qu’ils refusent tout plat.) Il m’a dit, & à eux aussi, qu’il croyoit que vous ne feriez point difficulté de prendre cela sur vous, mais que Mrs vos Collegues, & notam̃ent Mr. F——n, probablement s’y opposeroient. Ils lui ont répondu, que ne voyant aucune raison pourquoi Mr. F—— s’opposeroit à ce que cette mesure fût prise conjointemt. avec les 3 puissces. belligérentes, plutôt que d’en laisser l’avancemt ou le retardemt à la fantaisie d’une seule, ils regarderoit certainement cette opposition com̃e l’effet de l’influence de Mr. le C. de V. sur Mr. F——n, qu’alors il seroit inutile de s’adresser davantage à eux pour aucunes négociations quelconques, & qu’en ce cas Son Exce. pourroit à l’avenir se contenter de s’adresser à L. h. p. sans exiger que leurs personnes & villes fussent plus longtemps compromises & Cernées.
J’ai cru, M, dans une affre. si grave, devoir vous rendre compte explicitement de toutes les circonstances. J’ajouterai, que la Nation est outrée du dernier procédé de la fce., & que M. De V—— acheveroit de perdre toute sa confiance, s’il intriguoit pour traverser cette mesure, qu’ils proposent, avec une parfaite confiance en votre candeur & en vos dispositions
Samedi 25 au Soir, j’allai com̃uniquer à Mr. le Gd. Pre. la copie de ma Lre. du 24 que voici; & il l’approuva.
Hier 27. J’allai aussi lui lire in extenso la copie des Prelimes. dont vous m’avez favorisé & puis aux autres amis. Personne n’en aura copie jusqu’à ce que vous me le permettrez
Mr. Gyzr. que j’ai vu ce matin, & Mrs. V. B. & Vr. avec qui je soupai hier, m’ont chargé de leurs meillrs. comps. pr. V. E. 
Translation
Sir
The Hague, 28 January 1783

You will have received today, by the French ambassador’s courier, who departed after dinner on Saturday the 24th, my letter of the 24th. It is of the utmost importance for those on whose behalf I wrote it and who impatiently await your reply, because in their eyes it alone can produce an effect capable of repairing the enormous and unforgivable wrong (that is a polite term for their feelings) that has been committed in abandoning, sacrificing, deceiving, and abusing them. (That is how they speak to the ambassador himself, who would like them to take up the same negotiation directly with the French ministry and promises in that case the desired result; but this they flatly refuse to do.) He told me, and them also, that he thought you would have no objection to assuming this task, but that your colleagues, notably Mr. Franklin, would probably oppose it. They replied that they saw no reason why Mr. Franklin would be opposed to this measure being taken jointly with the three belligerent powers rather than leaving its advancement or delay to the caprice of one only—that they would certainly regard such opposition as the result of the Comte de Vergennes’ influence on Mr. Franklin. They added that it then would be useless to solicit them further for any negotiations, and in that case his excellency himself might in the future approach their High Mightinesses directly, without any longer requiring the involvement of their people and cities.
I thought, sir, that in so grave a matter, I should give you an explicit account of all the circumstances. I shall further state that the nation is outraged by France’s latest maneuver, and that the Comte de Vergennes would completely destroy all remaining trust if he conspired to thwart the measure they propose. They seem to have complete confidence in your candor and inclinations.
On Saturday evening, the 25th, I went to show the grand pensionary a copy of my letter of the 24th, which he approved.
Yesterday, the 27th, I visited the grand pensionary again to read him in full the copy of the preliminaries with which you have favored me, and afterward to our other friends. No one shall have a copy until you give permission.
Mr. Gyselaar, whom I saw this morning, and Mr. Van Berckel and Mr. Visscher, with whom I dined last night, begged me to present their best compliments to your excellency.
